ACCEPTED
                                                                                           12-15-00071-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      7/24/2015 3:05:20 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-15-00071-CR                                                 CLERK


 HAROLD BASS, JR.                          §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                  7/24/2015 3:05:20 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114TH Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Harold Bass, Jr. and numbered

       114-1453-14.

3.     Appellant was convicted of Aggravated Assault with a Deadly Weapon.

       Appellant was assessed a sentence of twenty-five (25) years confinement in

       TDCJ-ID.

5.     Notice of Appeal was given on March 11, 2015.

6.     The Clerk's Record was filed on May 21, 2015; the Reporter's Record was filed

       on June 30, 2015.

7.     The Appellant’s Brief is due on July 30, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

       A.    Appellant’s Brief in Donald Powell v. State of Texas, cause number 12-

             14-00355-CR on July 6, 2015;

       B.    Appellant’s Petition for Discretionary Review in Fatima Rahman v. State
            of Texas, cause number PD-0724-15 on July 13, 2015;

      C.    A subsequent writ of habeas corpus in Ex parte Clifton Williams, cause

            number WR-71,296-02 with the Court of Criminal Appeals on July 15,

            2015;

      D.    Appellant’s Brief in Ricky Harris v. State of Texas, cause number 12-15-

            00104-CR on July 20, 2015; and

      E.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause number 12-

            15-00001-CR on July 22, 2015.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Brief in Christopher McLemore v. State of Texas, cause

            number 12-15-00091-CR on August 5, 2015;

      B.    Appellant’s Brief in Joe Pittman v. State of Texas, cause number 12-15-

            00009-15 on August 12, 2015;

      C.    Appellant’s Brief in John T. Congleton v. State of Texas, cause number

            12-15-00124-CR on August 19, 2015;

      D.    Appellant’s Brief in Brittany Michelle Barrett v. State of Texas, cause

            numbers 12-15-00145-CR, 12-15-00146-CR, and 12-15-00147-CR upon

            completion of the Clerk’s Record and Reporter’s Record;

      E.    Appellant’s Brief in Gaylord Stevens v. State of Texas, cause numbers

            12-15-00162-CR, 12-15-00163-CR and 12-15-00164-CR upon the

            completion of the Reporter’s Record;

      F.    Appellant’s Brief in Sidney Lynch v. State of Texas, cause number 12-15-

            00167-15 upon the completion of the Reporter’s Record;

      G.    Appellant’s Brief in Hubert Benjamin v. State of Texas, cause number

            12-15-00172-CR upon the completion of the Reporter’s Record; and
      H.     Appellant’s Brief in Charlie Joseph Motes v. State of Texas, cause

             number 12-15-00111-CR when reset by the Court.

      Counsel is also on the planning committee for, and attending the State Bar of

      Texas Advanced Criminal Law Course in San Antonio from July 27th through

      30th, 2015 and the moderator for the half day panel on July 30th.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.

                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830
                                         Jhugglerlaw@sbcglobal.net

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT



                            CERTIFICATE OF SERVICE


      This is to certify that on July 24, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney’s Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.